CLAY, Commissioner.
This is an appeal from an order of the Jefferson Circuit Court denying appellant’s motion to vacate a judgment in a proceeding which bears some resemblance to a motion under Civil Rule 60.02.
The final judgment was entered in this action over ten years ago, and was affirmed on appeal in Morris v. Thomas, 310 Ky. 501, 220 S.W.2d 958. The appellant, feeling that an injustice had been done, has continually for the last ten years attempted by various motions and proceedings in the circuit court and this Court to have the original judgment set aside.
This latest proceeding, patiently heard and carefully considered by the trial court on a motion which could have been summarily denied, has again terminated unfavorably to appellant.
This controversy has been finally decided. It has been reconsidered by the trial court and this Court on various occasions. Appellant suggests our system of justice has failed, but she, like everyone else, must eventually accept the considered and final judgments of our courts.
There is no merit in her appeal from the latest judgment nor in the motion she has filed in this Court. This particular controversy is terminated finally and irretrievably. Every avenue has been exhausted by appellant, and the law makes no provision for further retrial of her rights in this action.
The judgment is affirmed.